Citation Nr: 0015679	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-03 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from September 1969 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

A review of the evidence of record reflects that the veteran 
has filed an application for service connection of a dental 
condition due to aggravation.  As this matter has not yet 
been adjudicated by the RO, it remains pending and is 
referred back to the RO for adjudication.  See Kandik v. 
Brown, 9 Vet. App. 434 (1996); Hanson v. Brown, 9 Vet. App. 
29 (1996).  Where a claim has not yet been addressed by the 
RO, it is not in appellate status, and the Board must refer, 
rather than remand, the claim.  See Godfrey v. Brown, 7 Vet. 
App. 398, 409 (1995).  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

The right eye condition was not manifest during service or 
within one year thereafter, and is not related to any 
incident of service.  


CONCLUSION OF LAW

The right eye condition was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  

REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that the claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the veteran has presented evidence that the 
claim is not inherently implausible.  See McManaway v. West, 
13 Vet. App. 60 (1999); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

The Board observes that there does not appear to be other 
obtainable evidence not already of record, which would be 
pertinent to the claim.  Specifically, the RO has procured 
and associated with the claims file the medical records from 
the VA Medical Center at Dallas, Texas, dating from 1998 to 
1999.  With respect to records pertaining to treatment 
received at the England Air Force Base in Louisiana, a review 
of the claims file indicates that treatment records from that 
facility have already been associated with the veteran's 
service medical records.  In fact, the National Personnel 
Records Center has forwarded the service and dental records 
from the service department; and the service medical records 
are extensive and appear to be intact.  As for the veteran's 
testimony regarding treatment he received post service, the 
veteran has testified to the effect that he could not recall 
the physician's name or address.  See Counts v. Brown, 6 Vet. 
App. 473, 477 (1994) (No breach of the duty to assist where 
the veteran acknowledges the unavailability of such records).  
Therefore, the Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
as mandated by 38 U.S.C.A. § 5107(a).  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  If a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303 (b) (1999).

The Board acknowledges the veteran's primary contention, 
advanced in lay statements and testimony, that his current 
eye condition diagnosed as right amaurosis fugax had its 
onset in service and continues to this time.  However, while 
the veteran was evaluated on multiple occasions during 
military service, there are no entries referable to 
complaints of or treatment for a right eye condition.  In 
fact, when the veteran reported his medical history for 
discharge in 1973, he entered a notation that his health was 
"good," and he specifically denied ever having a history of 
eye trouble.  Indeed, the report of medical examination 
conducted in July 1973 for the purpose of the veteran's 
separation from service reveals that his eyes were evaluated 
as normal, as was his uncorrected visual acuity of 20/20 with 
a normal field of vision, and that no right eye disorder 
attributable to any incident of service was found on 
examination.  Nothing regarding objective signs or pathology 
of the eyes is mention in that report.  Thus, the service 
medical records do not provide any support for his claim of 
service connection for a right eye condition.

The first post service medical records are VA records dated 
between 1998 and 1999.  These clinical records are replete 
with the veteran's report of eye symptoms beginning in 
service.  A May 1995 VA medical record entry reflects the 
following impression: "r[ight] amaurosis fugax since 1969" 
- "?" retinal migraine."  

In view of the above evidence, the Board must determine if 
this medical diagnosis and nexus to service is probative and 
credible.  In that regard, the Board emphasizes that while it 
is in the province of medical professionals to provide 
medical opinions based on an examination of the veteran and a 
review of the clinical findings, it remains the 
responsibility of the VA to assess the credibility and the 
weight to be given that evidence.  Likewise, just because a 
physician or other health professional has accepted the 
veteran's description of his experiences as credible and 
related the current eye condition to service, does not mean 
the Board is required to grant service connection for the 
right eye condition.  See Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992); Grover v. West, 12 Vet. App. 109, 112 
(1999).  

Although the May 1999 VA neurology clinic record contains an 
impression of a right amaurosis fugax since 1969, the fact 
remains that there is no medical evidence of record, which is 
contemporaneous to service, to establish that the veteran 
complained of or was treated for any right eye pathology or 
vision loss in service.  Furthermore, by his own admission, 
the veteran denied any such disability at service discharge.  
In this regard, the May 1999 medical evidence as it refers to 
"since 1969" is contradicted by the July 1973 report of 
medical examination, which also contained the veteran's own 
contemporaneous history of good health and no eye trouble 
upon his separation from service.  Indeed, while the 
diagnostic impression made in May 1999 included "since 
1969," the use of these words was apparently based on the 
veteran's self reported history.  As the Board is not bound 
to accept a medical opinion that is based on a history 
supplied by the veteran, where the history is inconsistent 
with and unsupported by any of the objective evidence during 
service, Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
Board does not have accept that portion of the diagnostic 
impression.  See generally Grover v. West, supra; LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  As for the remainder of 
the impression, which included right amaurosis fugax and 
"?" retinal migraine, it is well to observe that while an 
examiner can render a current diagnosis based upon his 
examination of the veteran, his opinion regarding the 
etiology of the underlying condition, without a thorough 
review of the record, can be no better than facts alleged by 
the veteran.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Thus, given the fact that there is no medical 
evidence of record to establish that the veteran had any 
pathology relative to a right eye condition in service, as 
well as the fact that the diagnostic impression regarding the 
etiology of the veteran's current right eye disability (i.e., 
"since 1969") was not based on a fully factual foundation, 
the Board determines that that portion of the impression 
lacks credibility, and is, therefore, of little probative 
value as to the issue of service connection for a right eye 
condition.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (citing Sanden v. Derwinski, 2 Vet. App. 97, 100 
(1992) ("Board's task includes determining the credibility 
of evidence")).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d) (1999); Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  In such instances, however, a 
grant of service connection is warranted only when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d).  As discussed above, the veteran has 
presented no credible evidence linking his current right eye 
condition to his period of service.  The evidence pertinent 
to service clearly refutes such a theory.  Similarly, the 
veteran's assertions that the right eye condition, diagnosed 
as right amaurosis fugax, existed since service do not 
constitute competent evidence and, therefore, are of no 
probative value.  See Jones v. West, 7 Vet. App. 134, 137 
(1994); Heuer v. Brown, 7 Vet. App. 379 (1995).

The Board finds that the evidence demonstrates that the 
veteran's current right eye condition is of post service 
onset.  The VA medical record dated May 1999, as well as the 
veteran's lay evidence, in this matter must be considered of 
diminished probative value and are insufficient to establish 
a right eye condition dating from service.  The Board has 
considered the doctrine of reasonable doubt, but determines 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the Board 
is unable to identify a reasonable basis for a grant of the 
benefit sought on appeal.

Finally, the Board is aware that the RO's denial of service 
connection was not based on a review of the merits of the 
veteran's claim, but, rather, was based on a finding that the 
veteran had failed to present sufficient evidence of a well 
grounded claim.  Consequently, the Board must considered 
whether the veteran would be prejudiced by a merits-based 
review.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1994).  
However, the Board must emphasize that the veteran has been 
provided a hearing, an opportunity to submit additional 
evidence, and the legal criteria governing the merits of his 
claim.  Further, during the pendency of this administrative 
appeal, the veteran and his representative have consistently 
addressed the merits of this claim.  Specifically, in the 
Appellant's Brief of May 2000, the representative has argued 
on behalf of the veteran that the evidence of record is in 
relative equipoise to warrant a grant of service connection 
under 38 C.F.R. § 3.303(d), despite the lack of an in-service 
diagnoses or manifestations of the condition at issue.  Since 
this line of argument clearly speaks to the veteran's 
assessment of the probative value and weight that he believes 
should be accorded the evidence of record, the Board 
determines that the appellant is not prejudiced by the Board 
addressing those same merits.  Cf. Curry v. Brown, 7 Vet. 
App. 59, 66-67 (1994).


ORDER

Service connection for a right eye condition is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

